Affirmed and Memorandum Opinion filed November 26, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00836-CV

                    WILLIAM DEXTER LUCAS, Appellant
                                         V.
       DONALD RAY SAVAGE AND RAHSAAN K. KING, Appellees

                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-053073

                  MEMORANDUM OPINION

      Appellant William Dexter Lucas challenges the trial court’s denial of his
summary judgment motions and his application for injunctive relief. First, we lack
jurisdiction to consider his challenges to the denial of his summary-judgment
motions. Second, Lucas has not established the trial court abused its discretion in
denying his application for injunctive relief. Without considering Lucas’s issues
over which we lack jurisdiction, we affirm the portion of the trial court’s order
denying Lucas’s application for injunctive relief.
                                     Background

      Donald Ray Savage and Rahsaan K. King sued Lucas and Brian Michael
Corpian in probate court following the death of Brian’s mother, Diane Corpian.
Savage and King alleged that (1) Savage was Diane’s common law spouse, (2) Lucas
and Brian wrongfully controlled Diane’s estate, depriving Savage of community
property rights, (3) Lucas falsely claimed he was married to Diane at the time of her
death, (4) Lucas and Brian slandered them, and (5) Lucas and Brian threatened them.
Savage and King sought a declaration that Savage was Diane’s common law spouse
at the time of her death and damages for civil conspiracy, fraud, intentional infliction
of emotion distress, and assault. The trial court, on its own motion, transferred the
case from the probate docket to civil proceedings. Lucas filed an answer and
counterclaim, alleging that Savage and King stole assets, including jewelry, cash,
and a vehicle, from Diane’s estate and that Lucas had a lawful community property
interest in those assets. Lucas sought a declaration that he was Diane’s legal spouse
at the time of her death and damages for conspiracy and intentional infliction of
emotional distress.

      Lucas filed traditional and no evidence motions for summary judgment, as
well as an “application for an emergency ex parte injunctive relief order.” In his
application for injunctive relief, Lucas averred that Savage and King had stolen
personal property—jewelry, cash, and an automobile—from Lucas and Brian.
Lucas alleged that the property belonged to Diane, to whom Lucas claimed to have
been married at the time of her death. Lucas requested that the trial court enter an
“injunctive order” requiring Savage and King

      to provide the Defendants [Lucas and Brian] and this court an accurate
      documentary inventory, accounting for a bond in the amount of
      $600,000.00 (estimated value of corporeal personal property) to assure
      that should the Defendants prevail in the above-styled cause, they will

                                           2
       be adequately protected from irreparable harm from the Plaintiffs[’]
       depriving the Defendants of their legal enjoyment and economic value
       of the said corporeal personal property and automobile.

After a hearing, the trial court signed an order denying Lucas’s motions for summary
judgment and application for injunctive relief.

       Lucas timely noticed an interlocutory appeal from the order.

                                       Jurisdiction

       We begin by addressing our jurisdiction, which we must do even if not raised
by the parties. E.g., State ex rel. Best v. Harper, 562 S.W.3d 1, 7 (Tex. 2018) (“[W]e
must consider issues affecting our jurisdiction sua sponte.”). Generally, an appeal
may be taken only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). Interlocutory orders, such as the one Lucas appeals, are
appealable only if permitted by statute. Jack B. Anglin Co. v. Tipps, 842 S.W.2d
266, 272 (Tex. 1992). The denial of a motion for summary judgment is not a final
judgment and ordinarily is not appealable. Cincinnati Life Ins. Co. v. Cates, 927
S.W.2d 623, 625 (Tex. 1996); see also Reule v. M & T Mortg., 483 S.W.3d 600, 612
(Tex. App.—Houston [14th Dist.] 2015, pet. denied).

       Lucas is proceeding without attorney representation on appeal. We construe
his relief liberally to reach his appellate issues on the merits, when possible.1 See
Perry v. Cohen, 272 S.W.3d 575, 587 (Tex. 2008). The bulk of Lucas’s appellate
arguments attack the trial court’s denial of his summary judgment motion. He
contends:

             The trial court erred in not finding that appellee’s claim that
              Lucas has used the names Wade Lucas and Tyger Lucas and that
              Lucas is a “bona fide fraud” is conclusory and inflamatory [sic]
       1
         Still, unrepresented litigants like Lucas are held to the same standards as licensed
attorneys and must comply with all applicable procedural rules. Reule, 483 S.W.3d at 608.

                                             3
               and was insufficient as a matter of law to overcome summary
               judgments and application for emergency ex-parte injunctive
               relief.2
            Trial court erred in not finding that appellant Lucas’ marital
             history prior to the date of decedent’s death is immaterial in
             support of appellee’s meritless claims before the trial court.
            Trial court erred in not finding that appellee’s claim of Savage’s
             common law marriage to the decedent is not supported by any
             summary judgment evidence and or court record that would raise
             a material fact in this matter and or defeat summary judgment.
            The trial court erred in not finding that the appellees’ claims that
             appellant’s motion and application are conclusory and based on
             requests for admissions never propounded on appellees pursuant
             to [Texas Rule of Civil Procedure] 21a is meritless.
            The trial court erred in not finding that appellees’ claim that the
             appellants have not satisfied their burden under Texas Rule of
             Civil Procedure 166a(c) is without merit.
Because these issues challenge the trial court’s denial of his summary judgment
motion, we do not consider them. See Reule, 483 S.W.3d at 612.

       However, Lucas also challenges the trial court’s denial of his request for
injunctive relief: “Trial court erred in finding that [Lucas]’s application for an ex-
parte injunctive relief order against [Savage and King] is a probate matter is contrary
to established law.”3 We construe this as a complaint that the trial court improperly
denied Lucas’s application for injunctive relief because the court determined that the
issues raised by Lucas should be brought in probate court. A party may appeal from


       2
         Although this issue mentions Lucas’s application for injunctive relief, Lucas’s arguments
within this issue have nothing to do with Lucas’s application.
       3
          It is not entirely clear whether Lucas sought a temporary restraining order (“TRO”) or a
temporary injunction. He labeled his application as one seeking “emergency ex parte injunctive
relief,” which would appear to be a request for a TRO. However, Lucas sought a hearing and
notified the opposing parties of his request for injunctive relief, so he was not seeking ex parte
emergency relief. We construe his application as one seeking a temporary injunction.

                                                4
an interlocutory order that “grants or refuses a temporary injunction. . . .” Tex. Civ.
Prac. & Rem. Code § 51.014(a)(4). Thus, we have jurisdiction to consider only this
issue on interlocutory appeal. See id.

                                  Injunctive Relief

      A temporary injunction preserves the status quo of the litigation’s subject
matter pending a trial on the merits. Butnaru v. Ford Motor Co., 84 S.W.3d 198,
204 (Tex. 2002) (op. on reh’g). To obtain a temporary injunction, the applicant must
plead and prove: (1) a cause of action against the defendant; (2) a probable right to
the relief sought; and (3) a probable, imminent, and irreparable injury in the interim.
Id. A trial court has broad discretion to grant or deny a request for a temporary
injunction, and we will not reverse its ruling absent a clear abuse of discretion.
Washington DC Party Shuttle, LLC v. IGuide Tours, 406 S.W.3d 723, 740 (Tex.
App.—Houston [14th Dist.] 2013, pet. denied) (en banc). We may not substitute
our judgment for the trial court’s unless the trial court’s action was so arbitrary that
it exceeded the bounds of reasonable discretion. Id.

      As explained above, Lucas asserts that the trial court denied his application
because the judge purportedly believed the relief he sought was more appropriate
for a probate action. But the order denying Lucas’s application makes no reference
to the basis for the denial, and we have no record from the hearing on Lucas’s
application for injunctive relief. The trial court may have denied Lucas’s application
for any number of reasons, including that Lucas failed to establish one or more of
the required elements for injunctive relief. In Lucas’s application for injunctive
relief, he does not make the required showing to obtain the “extraordinary remedy”
of a temporary injunction because his application does not address all necessary
elements. See Butnaru, 84 S.W.3d at 204. Moreover, because we lack a reporter’s
record from the hearing on Lucas’s application, we have no way of determining

                                           5
whether Lucas met his burden of proving a likelihood of success on the merits or
that he would be irreparably harmed should a temporary injunction not issue. It was
Lucas’s burden as the appellant to furnish this court with a record supporting his
allegations of error. See Christiansen v. Prezelski, 782 S.W.2d 842, 843 (Tex. 1990);
Simon v. York Crane & Rigging Co., 739 S.W.2d 793, 795 (Tex. 1987) (finding that
appellant had the burden of presenting a sufficient record to establish that the trial
court abused its discretion). Absent a complete record of the hearing showing that
the trial court abused its discretion in denying Lucas’s application for injunctive
relief, we must presume that the record supports the trial court’s order. See Dowell
v. Theken Spine, L.L.C., No. 14-07-00887-CV, 2009 WL 1677844, at *4 (Tex.
App.—Houston [14th Dist.] June 2, 2009, no pet.) (mem. op.) (holding that appellant
failed to demonstrate that trial court abused its discretion when appellant did not
present record of hearing).

      In short, our record does not reflect that Lucas established his entitlement to
a temporary injunction. Lucas has not demonstrated on appeal that the trial court
abused its discretion in denying his application for injunctive relief.

      Accordingly, we overrule Lucas’s challenge to the trial court’s denial of his
application for injunctive relief. Without considering those issues relating to the
denial of Lucas’s summary judgment motions over which we lack jurisdiction, we
affirm the denial of Lucas’s application for injunctive relief.




                                        /s/       Kevin Jewell
                                                  Justice


Panel consists of Justices Wise, Jewell, and Poissant.


                                              6